DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (US 2018/0033421), hereon referred to as Yamagishi.

Regarding claim 1, Yamagishi teaches an unmanned aerial vehicle (para. [0011] mobile body 1 which is a drone as depicted on – for example – FIG. 1), comprising: 
a processor (par. [0015] the control unit 15) that acquires operational information (para. [0013], [0015] information for operating the mobile body 1) regarding each of at least one generator (para. [0013], [0015], [0035] the control unit 15 acquires the rotational speed from the encoder 12d, since noise cancellation is adjusted based on rotational speed, and driving sounds from microphones 13 that emanate from the driving mechanism 12) and generates an opposite phase signal (para. [0015] sounds in antiphase of the driving sounds) having an opposite phase relative to a signal corresponding to the operational information (para. [0015] the control unit 15 generates sounds in antiphase of the received driving sounds), the at least one generator (para. [0012] the driving mechanisms 12 illustrated on FIG. 2) generating a force to fly the unmanned aerial vehicle (para. [0012] the driving mechanism supplies power to propellers 11 enabling flight), the operational information (para. [0013], [0015] information for operating the mobile body 1) correlating with noise generated by each of the at least one generator (para. [0013], [0015], [0035] the rotational speed from the encoder 12d and driving sounds from microphones 13 that emanate from the driving mechanism 12 relate to the sounds in antiphase of the driving sounds); and 
at least one speaker (para. [0015] speakers 14) that outputs sound based on the opposite phase signal (para. [0015] speakers 14 outputs the antiphase sounds).
The Examiner notes that the operational information has been interpreted as any information used in the functioning of the unmanned aerial vehicle under broadest reasonable interpretation. 

Regarding claim 2, Yamagishi teaches the unmanned aerial vehicle according to Claim 1. 
Yamagishi further teaches wherein each of the at least one generator (para. [0012] the driving mechanisms 12 illustrated on FIG. 2) includes a rotor (para. [0013] the driving mechanism 12 includes a rotor (implied since the driving mechanism 12 includes a rotor magnet 12a)), wherein the noise generated by each of the at least one generator (para. [0015] the driving sounds) includes noise generated by rotation of the rotor (para. [0012], [0015] the driving sounds includes noise generated by the rotor), and wherein the operational information (para. [0013], [0015] information for operating the mobile body 1) has a (para. [0013], [0015], [0035] the rotational speed and the sounds from microphones 13 is related to the rotational speed of the rotor).

Regarding claim 3, Yamagishi teaches the unmanned aerial vehicle according to Claim 2. 
Yamagishi further teaches a sensor (para. [0013] the encoder 12d) that acquires the rotational speed of the rotor of each of the at least one generator (para. [0013] each driving mechanism 12 includes an encoder that detects the rotational speed), wherein the operational information (para. [0013], [0015] information for operating the mobile body 1) includes the rotational speed of the rotor of each of the at least one generator (para. [0013], [0015], [0035] the information used to generate the antiphase sounds includes the rotational speed since information relating to the contents of driving – i.e. rotational speed – is used to generate the antiphase sounds).

Regarding claim 5, Yamagishi teaches the unmanned aerial vehicle according to Claim 2. 
Yamagishi further teaches wherein the processor (par. [0015] the control unit 15) acquires the rotational speed of the rotor of each of the at least one generator (para. [0013], [0015], [0035] the control unit 15 receives the rotational speed of the driving mechanism), and wherein the operational information (para. [0013], [0015] information for operating the mobile body 1) includes the rotational speed of the rotor of each of the at least one generator (para. [0013], [0015], [0035] the information used to generate the antiphase sounds includes the rotational speed since information relating to the contents of driving – i.e. rotational speed – is used to generate the antiphase sounds).


Yamagishi further teaches wherein each of the at least one generator (para. [0012] the driving mechanisms 12 illustrated on FIG. 2) includes a motor (para. [0012]-[0013] the motor that propels the propellers 11) that rotates the rotor (para. [0012]-[0013], [0035] the driving mechanisms 12 includes a motor that propels the propellers 11), 
wherein the unmanned aerial vehicle (para. [0011] mobile body 1) further comprises a sensor (para. [0013] encoder 12d and the Hall element 12e) that acquires a current value input to the motor (para. [0013], [0035] the rotational speed) and rotational information about the motor (para. [0013], [0035] the encoder 12d detects the rotational speed and the Hall element detects the rotor position), and 
wherein the operational information (para. [0013], [0015] information for operating the mobile body 1) includes the current value (para. [0013], [0035] the rotational speed) and the rotational information (para. [0013], [0015], [0035] the information for operating the mobile body 1 includes the rotational speed and the rotor position).

Regarding claim 7, Yamagishi teaches the unmanned aerial vehicle according to Claim 2. 
Yamagishi further teaches wherein each of the at least one generator (para. [0012] the driving mechanisms 12 illustrated on FIG. 2) includes a motor (para. [0012]-[0013] the motor that propels the propellers 11) that rotates the rotor (para. [0012]-[0013] the driving mechanisms 12 includes a motor that propels the propellers 11), 
wherein the processor (para. [0035] the control unit 15) acquires a current value input (para. [0035] the control signals) to the motor (para. [0035] the motor of the driving mechanism) and rotational information about the motor (para. [0035] the control unit 15 acquires the controls signals designating the contents of driving which include rotation speed), and 
wherein the operational information (para. [0013], [0015] information for operating the mobile body 1) includes the current value (para. [0035] the control signals) and the rotational information (para. [0013], [0015], [0035] the information for operating the mobile body 1 includes control signals which include – among other things – the rotational speed).

Claim 9 is rejected for similar reasons as claims 3 and 6. 

Claim 10 is rejected for similar reasons as claims 5 and 6.

Claim 12 is rejected for similar reasons as claim 1 since the UAV includes a computer system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Morrison (US 2015/0353192).


Morrison teaches a sensor (para. [0011] motor controllers) that acquires the rotational speed of a rotor (para. [0011] the motor controller measures the rotors RPM), wherein the sensor (para. [0011] motor controllers) is an ammeter (para. [0011] the motor controllers measures current). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamagishi to include wherein the sensor is one of a laser measuring instrument, an ammeter, or a load torque measuring instrument, as taught by Morrison.
One of ordinary skill would have been motivated to include this modification to provide advanced avionics and flight control techniques (para. [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Whittaker et al. (US 2018/0204585), hereon referred to as Whittaker.

Regarding claim 8, Yamagishi teaches the unmanned aerial vehicle according to Claim 2. 
Yamagishi further teaches wherein the processor (para. [0035] the control unit 15) generates the opposite phase signal (para. [0035] the antiphase sound) on the basis of a control command (para. [0035] the control unit 15 generates the antiphase sound on the basis of the contents of driving); however, Yamagishi does not teach an interface that acquires a control command sent to the unmanned aerial vehicle, wherein the processor controls flight of the 
Whittaker teaches an interface (para. [0028] the interface that enables the UAV 110 to receive instructions by the UAV’s flight control system 210) that acquires a control command sent to the unmanned aerial vehicle (para. [0028] the interface of the UAV 110 receives instructions from the UAV’s flight control system 210), wherein the processor (para. [0028] the processor of the UAV 110) controls flight of the unmanned aerial vehicle (para. [0028] the UAV 110) on a basis of the control command (para. [0028] the UAV 110 would be controlled by the instructions from the UAV’s flight control system 210), wherein the processor (para. [0028] the processor of the UAV 110) calculates the rotational speed of the rotor (para. [0028] the rotational speed of the propellers) on the basis of the control command (para. [0028] the processor of the UAV 110 controls the rotational speed of the propellers in accordance with the instructions from the UAV’s flight control system 210 since the UAV’s flight control system 210 controls the UAV 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamagishi to include an interface that acquires a control command sent to the unmanned aerial vehicle, wherein the processor controls flight of the unmanned aerial vehicle on a basis of the control command, wherein the processor calculates the rotational speed of the rotor on the basis of the control command, as taught by Yamagishi.
One of ordinary skill would have been motivated to include this modification to decrease energy consumptions of UAVs (para. [0006]). 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi.

Regarding claim 11, Yamagishi teaches the unmanned aerial vehicle according to Claim 1. 
Yamagishi further teaches wherein the at least one generator (para. [0012] the driving mechanisms 12 illustrated on FIG. 2) comprises two or more generators (FIG. 2 illustrates the driving mechanisms 12 as include two or more driving mechanisms 12). While Yamagishi does teach at least one speaker comprising a plurality of speakers, wherein the processor generates an opposite phase signal corresponding to noise generated by each generator that is outputted by each generator’s accompanying speaker (para. [0035]), Yamagishi does not teach wherein the at least one speaker comprises a single speaker, wherein the processor generates one opposite phase signal having an opposite phase relative to a signal corresponding to the operational information about the two or more generators, and wherein the single speaker outputs the sound based on the one opposite phase signal.
Nonetheless, it would have been obvious to one of ordinary skill in the art (POSIA) before the effective filing date of the claimed invention to modify the teachings of Yamagishi to include wherein the at least one speaker comprises a single speaker, wherein the processor generates one opposite phase signal having an opposite phase relative to a signal corresponding to the operational information about the two or more generators, and wherein the single speaker outputs the sound based on the one opposite phase signal. In other words, it would obvious to a POSIA to modify the teachings of Yamagishi to include a single speaker that generates a single opposite phase signal to mitigate sounds produced by the two or more generators since . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNY H TRUONG/Examiner, Art Unit 2653